ANDREWS, Presiding Judge.
In Dunbar v. Ertter, 312 Ga. App. 440 (718 SE2d 350) (2011), we reversed the judgment of the Cobb County Superior Court awarding permanent custody of A. L., a minor child, to Shannon and Michael Ertter. In Ertter v. Dunbar, 292 Ga. 103 (734 SE2d 403) (2012), the Supreme Court reversed the judgment of this Court. Accordingly, this Court’s judgment is vacated; the judgment of the Supreme Court is made the judgment of this Court; and the judgment of the Cobb County Superior Court awarding permanent custody of A. L., a minor child, to Shannon and Michael Ertter is affirmed.

Judgment affirmed.


Barnes, P. J., Phipps, P. J., Dillard, McFadden, Boggs, and Branch, JJ., concur.